Citation Nr: 1644537	
Decision Date: 11/25/16    Archive Date: 12/02/16

DOCKET NO.  08-37 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent prior to March 9, 2014, and in excess of 50 percent after March 10, 2014, for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to compensable disability rating prior to March 9, 2014, and in excess of 10 percent after March 10, 2014, for service-connected left ear hearing loss.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent



ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from February 1997 to February 1998 and October 2003 to March 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

These claims have already been remanded multiple times.  In January 2012, the TDIU claim was remanded while the other claims were denied.  In July 2012, the Veteran filed new claim for an increased rating for PTSD.  In December 2013, the Veteran was granted an increased rating of 30 percent for his PTSD effective November 3, 2006.  In January 2015, the Veteran was granted an increased rating of 50 percent for his PTSD effective March 10, 2014, and an increased rating of 10 percent for his left ear hearing loss effective March 7, 2014.  His TDIU claim was denied.

In March 2015, the Board remanded the claims for further development.  In February 2015, the Veteran requested a travel board hearing before a Veterans Law Judge (VLJ) in a VA Form 9 - Appeal to the Board of Veterans' Appeals regarding the issue of TDIU.  In August 2015, the Board remanded the claim to schedule the Veteran for a travel board hearing.  In August 2015, the Veteran requested a travel board hearing before a VLJ in a VA Form 9 - Appeal to the Board of Veterans' Appeals regarding the increased ratings claims.  In February 2016, the Board remanded the claims so they could be heard together at a March 2016 hearing.

In February 2016, the Veteran's representative submitted a request to leave the record open for 60 days.  In March 2016, the representative informed VA that he requested to cancel the March 2016 hearing.  In April 2016, the representative again requested to leave the record open for 60 days.  In May 2016, the representative once more submitted a VA Form 9 - Appeal to the Board of Veterans' Appeals and requested at travel board hearing.

The Board observes that, pursuant to 38 C.F.R. § 20.700 (2015), a hearing on appeal is to be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (2014) (pertaining specifically to hearings before the Board).  As the Veteran has requested a hearing and has not yet failed to appear, a remand is in order.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a VLJ at the RO.  The RO should notify the Veteran and his representative of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b).  After the hearing, or if the Veteran fails to report for the scheduled hearing or withdraws his hearing request, the claims file should be returned to the Board in accordance with current appellate procedures. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




